internal_revenue_service number release date index number ------------------------------------ ---------------------- ------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b05 plr-123699-18 date march legend taxpayer ---------------------- ------------------------ property -------------------------------- -------------------------- ------- ------------------- -------------- ------------------- --------------------------------------------------- year date date date district dear ---------------- this letter responds to your letter dated date and subsequent correspondence requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an application_for certification of historic status with the united_states department of interior for purposes of claiming the rehabilitation tax_credit under sec_47 of the internal_revenue_code plr-123699-18 according to the facts submitted taxpayer acquired property in year property is located in district which has been certified by the secretary of the interior as a registered_historic_district on date taxpayer began renovations on property the renovations to property were completed and the property was placed_in_service on date on date taxpayer submitted the part to the state historic preservation office and learned that it failed to file part i of the historic preservation certification application with the department of interior prior to placing property in service taxpayer inadvertently failed to file part of the historic preservation certification application with the department of interior prior to placing property in service law and anaylysis sec_47 provides that the rehabilitation_credit for any taxable_year is the sum of percent of the qualified_rehabilitation_expenditures with respect to any qualified_rehabilitated_building other than a certified_historic_structure and percent of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_47 was amended by an act to provide for reconciliation pursuant to titles ii and v of the concurrent resolution on the budget for fiscal_year publaw_115_97 title i a b date 131_stat_2134 the act however sec_47 as amended by the act is not in effect for qualified_rehabilitation_expenditures paid_or_incurred during the years at issue sec_47 provides that the term certified_historic_structure means any building and its structural_components that is i listed on the national register or ii is located in a registered_historic_district and certified by the secretary of the interior as being of historic significance to the district sec_1_48-12 provides that a building shall be considered to be a certified_historic_structure at the time it is placed_in_service if the taxpayer reasonably believes on that date the building will be determined to be a certified_historic_structure and has requested on or before that date a determination from the department of interior that such building is a certified_historic_structure within the meaning of the historic_rehabilitation_credit provisions and the department of interior later determines that the building is a certified_historic_structure sec_301_9100-1 provides that this section and sec_301_9100-2 and sec_301_9100-3 establish the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election an extension of time is available for elections that a taxpayer is otherwise eligible to make however the granting of an extension of time is not a determination that the taxpayer is otherwise eligible to make the election plr-123699-18 sec_301_9100-1 provides that the term election includes an application_for relief in respect of tax and that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer's application will be considered timely filed for purposes of sec_1_48-12 a copy of this letter should be sent to the appropriate service_center with a request that it be attached to taxpayer's amended tax_return for the taxable_year a copy is enclosed for that purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion on whether taxpayer’s rehabilitation_expenditures with respect to property are qualified_rehabilitation_expenditures under sec_47 or whether taxpayer’s rehabilitation of property otherwise meets the requirements under sec_47 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-123699-18 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with a power_of_attorney on file a copy of this letter is being sent to taxpayer’s authorized representative sincerely associate chief_counsel passthroughs and special industries by ______________________________ nicole r cimino chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
